COMBS, J.,
with whom KAUGER, J., joins, concurring in result.
{1 I concur in the majority opinion that the plaintiff in this case has standing to challenge the constitutionality of the Oklahoma Voter ID Act. I further concur in the majority opinion in that the Oklahoma Constitution does not require the Legislature to present a referendum, like SB 692, to the Governor for veto consideration prior to submitting the measure for a popular vote.
{2 I additionally concur that the issue of the constitutionality of the Voter ID Act is not properly before this court for review at this time. The trial court's ruling reflects the only issues addressed were the plaintiff's lack of standing and that the Voter ID statute did not have to be presented to the Governor before it was submitted to a vote of the people. There is nothing in this record to reflect the trial court ruled on the issue of the facial constitutionality of the Voter ID Act. In truth and fact the record is very clear the trial court determined only two issues: 1) the plaintiff's standing or lack thereof; and 2) a finding that there is no constitutional requirement that a referendum be submitted to the Governor for consideration prior to a popular vote.
{3 The majority, having determined the plaintiff has standing, remands this case to the trial court to address all remaining issues, including any issue concerning the merits of the Voter ID Act. I disagree, however, with the majority's attempt to frame the issues for the trial court on remand. The litigants should be allowed to try their case before the lower court without any indication what the appellate court would like to be considered. Our case law is clear:; in a public law controversy this court is free to change the theory presented by the parties below and followed by the trial court.1 However this review must be based upon the record brought for review.
4 As this court stated in Russell v. Board of County Commissioners, 1997 OK 80, 110, 952 P.2d 492, 497:
[when resolving a public-law controversy, the reviewing court is generally free to grant corrective relief upon any applicable legal theory dispositive of the case. Appellate freedom to raise and settle public-law issues sua sponte is cireumseribed not by arguments tendered by the parties but rather by the record brought for review. (Emphasis applied.)
15 Although I agree with the majority that the constitutionality of the Voter ID Act is of great public interest and any ruling of the trial court concerning the Act's constitutionality will be reviewed by this court using a de novo standard without deference to the decision of the trial court, that review must be based on the record. Here we have no decision by the trial court on this issue. The trial court order is silent as to the constitutionality of the Voter ID Act. The Attorney General's position assailing the deviation of our summary judgment procedure is well taken. There are only two issues before us at this time.
16 Addressing the facial constitutionality of the Voter ID Act without a record, eviden-tiary materials, or a final order is a precedent we should not set. The litigants should be allowed to fully litigate their respective positions without prior indication from this court as to what issues we feel are important to the discussion. To do otherwise, is to issue an advisory opinion and attempt to limit or at the least emphasize certain constitutional issues in the trial court. I would let the parties argue their respective positions *681and develop their own record without any specific direction as to issues by this court.

. Jackson v. Oklahoma Memorial Hosp., 1995 OK 112, 15, 909 P.2d 765, 768; North Side State Bank v. Board of County Comm'rs of Tulsa County, 1994 OK 34, 894 P.2d 1046, 1050 n. 8; Schulte Oil Co., Inc. v. Oklahoma Tax Com'n, 1994 OK 103, 882 P.2d 65, 69 n. 8; Strelecki v. Oklahoma Tax Com'n, 1993 OK 122, 872 P.2d 910, 920 n. 66; Simpson v. Dixon, 1993 OK 71, 853 P.2d 176, 187 n. 55; McNeely, Matter of, 1987 OK 19, 14, 734 P.2d 1294, 1296; Reynolds v. Special Indem. Fund, 1986 OK 64, 114, 725 P.2d 1265, 1270; Burdick v. Independent Sch. Dist. No. 52 of Oklahoma County, 1985 OK. 49, 702 P.2d 48, 54 n. 10; McCracken v. City of Lawton, 1982 OK 63, 648 P.2d 18, 21 n. 11; Application of Goodwin, 1979 OK 106, 12, 597 P.2d 762, 764; Special Indemnity Fund v. Reynolds, 1948 OK 14, 16, 199 Okla. 570, 188 P.2d 841, 842.